PER CURIAM.
Upon remand of this appeal to this court for further consideration based on the Supreme Court of Florida’s opinion in Maddox v. State, 760 So.2d 89 (Fla.2000), we ordered further briefing to determine the merits of the unpreserved sentencing error raised on appeal. The state candidly con*530cedes that the probationary term imposed after violation of probation exceeds the five-year statutory maximum. Accordingly, we vacate the sentence and remand for correction of the sentence.
Sentence VACATED and REMANDED.
W. SHARP, GRIFFIN and PLEUS, JJ., concur.